Citation Nr: 1642662	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to December 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in August 2011.  The RO issued a statement of the case (SOC) in March 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2012.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of a stressor experienced during  service.  

The Veteran was diagnosed with PTSD in November 2009 at the Harrisonburg VAMC.  The Veteran reported that he was stationed at base KNP in Thailand, and served as a security policeman.  The Veteran reported that in May of 1974 the USS Mayuaguez was seized by Cambodians.  He reported knowing three helicopters left base to free the ship's crew, and that several of his friends were on the helicopters.  He later learned that a helicopter was shot down, and there were fatalities.  Volunteers were requested to help clean up the bodies, but the Veteran did not assist.  He named two individuals that died in the helicopter crash, Dave, from Spokane, Washington, and the other was Tommy Nelis.  At the November 2009 VAMC visit, the Veteran was found to have PTSD since his time in service, and that his PTSD is directly related to his time in service.

The Veteran's personnel documents show the Veteran served at Nakhon Phanom Royal Thair Air Force Base in Thailand, and was assigned to the 56th Security Police Squadron from August 1974 to June 1975, and to the 656th Security Police Squadron from June 1975 to October 1975.  The Veteran worked as security specialist in Thailand.  

In March 2011, the RO conceded that the Veteran served in an area where he may have been in fear for his life due to hostile military or terrorist activity.
In May 2011, the Veteran underwent a VA examination.  He reported being stationed in Thailand in 1975 for approximately 6 months.  He said that he was in Saigon at the air base, and that after leaving butchery started.  He reported that after a merchant marine boat was seized, one of the helicopters from his base with friends crashed.  He said he had to go to the crash site to help secure it, and there were body parts and helicopter pieces all over.  He stated he did not assist in cleaning up.  The examiner diagnosed the Veteran with PTSD, and depressive disorder.  The examiner indicated the stressor is not related to fear or hostile military or terrorist activity. 

The Board notes, in an April 1992 background paper on the Mayaguez Incident, it was noted the U.S. merchantman Mayaguez was attacked by Cambodian gunboats in May 1975.  The paper also notes that that the 656th Security Police Squadron was involved as a ground security force.  

A noncombat veteran seeking service connection for PTSD must establish (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f) (2015).  The Veteran cannot establish the occurrence of an in-service stressor through lay testimony alone - rather, VA must have credible supporting evidence in corroborating the claimed event. Doran v. Brown, 6 Vet. App. 283, 290 (1996). The M21-1 provides guidelines for the verification of PTSD claims by noncombat veterans, specifically that before the JSRRC may search for records to corroborate the occurrence of a stressor, a veteran must provide at a minimum: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.

In Gagne, the Court held that limiting a request for records to a 60 day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).  It determined that the 13-month search period requested by the veteran was not unreasonably long. Id. However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time." Id. at 404.

A search for records, given the information already provided, would not be "futile."  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).  A remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service stressors in 60-day increments for the period August 1974 to June 1975 with the 56th Security Police Squadron, and from June 21, 1975 to October 1, 1975 with the 656th Security Police Squadron.   

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the in-service stressors identified by the Veteran which involved: 

In May 1975 the USS Mayuaguez was seized by Cambodians.  The Veteran reported that he was stationed at base KNP in Thailand, and served as a security policeman.  He reported knowing three helicopters left base to free the ship's crew, and that several of his friends were on the helicopters.  He later learned the helicopter was shot down, and there were fatalities.  Two individuals that died in the crash were:  Dave of Spokane Washington, and Tommy Nelis.

This summary along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity to attempt to verify the reported stressors for the period August 1974 to October 1975 in 60-day increments.

Make as many requests as needed to obtain these records or until it is clear further efforts would be futile. Document all correspondence.

If any portion of the records cannot be obtained, createa formal finding of unavailability with notice to the Veteran.  Inform the Veteran that he may also submit any records in his possession.   

2. Readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




